 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 13, Bricklayers, Masons & Plasterers Interna-tional Union of North America, AFL-CIO andBjork Builders, Ltd. Case 22-CD-384November 23, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Bjork Builders, Ltd., hereincalled the Employer, alleging that Local 13, Brick-layers, Masons & Plasterers International Union ofNorth America, AFL-CIO, herein called Bricklay-ers, violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign cer-tain work to its members rather than to the Em-ployer's unrepresented employees.Pursuant to notice, a hearing was held beforeHearing Officer William F. Grant on July 29, 1982.All parties appeared and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe record indicates, and we find, that the Em-ployer, a New Jersey corporation with a place ofbusiness in Franklin Lakes, New Jersey, is engagedin the business of constructing industrial, institu-tional, and commercial buildings. During the pastyear, the Employer derived gross revenues inexcess of $50,000, and purchased goods and materi-als valued in excess of $50,000 directly from suppli-ers located outside the State of New Jersey. Ac-cordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Brick-layers is a labor organization within the meaning ofSection 2(5) of the Act.265 NLRB No. 5711l. THE DISPUTEA. Background and Facts of the DisputeOn June 7, 1982, the Employer entered into acontract with Fairfield Factory Market Mall ofHawthorne, New Jersey, for the renovation of abuilding called Fairfield Market Square in Fair-field, New Jersey. The renovation included the in-stallation of new entrances, elevators, facades, andsidewalks, which required the performance of var-ious types of concrete and masonry work. The Em-ployer commenced work on the project on June 9using its own employees who are not representedby any labor organization.On the morning of June 14, Kenneth Bjork, theEmployer's president, received a telephone callfrom Joseph D'Argenio, business agent for Local694, Laborers International Union of North Amer-ica, AFL-CIO, herein called Laborers. D'Argenioasked Bjork why he had not called Laborers forany men. Bjork explained to D'Argenio that hewas a "merit shop" contractor and had no agree-ments with any hiring halls or local unions. D'Ar-genio then informed Bjork that there was "no way[he] could work any way but union in EssexCounty" and that, if Bjork expected to build thisjob, he would have to use D'Argenio's men. Bjorkwas further advised by D'Argenio that he wasgoing to picket the job. The next morning, about adozen pickets-unidentified by signs-appeared atthe jobsite.Late in the afternoon on June 15, Bjork receiveda telephone call from Robert Thompson, businessagent for Local 1342 United Brotherhood of Car-penters and Joiners of North America, AFL-CIO,herein called Carpenters, who asked Bjork why hehad not called Carpenters for any men. Bjork gaveThompson the same answer he gave D'Argenio theday before. At the end of their conversation,Thompson stated that he would like to meet Bjork,to which Bjork replied that he would be at the job-site the next day. Thompson also stated that he wasgoing to do anything he could to get his men onthe job.On the morning of June 16, approximately 25pickets without signs appeared at the jobsite. D'Ar-genio also was there. When Bjork arrived at thesite, he introduced himself to D'Argenio, who pro-ceeded to swear at Bjork and tell him "there wasno way [he] was going to build this job." Bjorkwent back to his office and reported the incident tothe police. That afternoon, Bjork returned to thejobsite for a meeting with the architect and theheating contractor. When he arrived, he noticedD'Argenio and four other men talking with thepickets. Bjork approached the five men and invited448 LOCAL 13, BRICKLAYERSthem to step inside a doorway. Besides D'Argenio,the group included Thompson for Carpenters, aMr. Daly for Bricklayers,' and two unnamed rep-resentatives for Electricians and Plumbers locals.At this meeting, Bjork told the Electricians andPlumbers representatives that the owner of themall was going to award a separate contract forsuch work and that no plumbing or electrical workwas being done at that time. Bjork was informedby the representatives of Carpenters, Bricklayers,and Laborers that he was never going to build thejob unless they got the work. The same representa-tives also stated that they would continue to picketthe job. The Bricklayers representative stated thatthe Employer was putting his men out of work.Bjork replied that if he hired employees represent-ed by Bricklayers he would be putting his ownmen out to work. Daly also asked Bjork about thewages he was paying his employees. The meetingbroke up, and the union representatives went out-side and talked to the pickets.About 15 minutes later, a man identifying himselfas a mason from Newark told Bjork that he wantedemployment and wanted to know how much theEmployer paid bricklayers or masons. Bjork re-plied that there were no set wage rates and thatwages depended on the skill of the individual.Bjork also told him that, if he wished to fill out anemployment application, Bjork would be happy toconsider him for employment. After refusing to fillout an application, Bjork saw the man walk over tothe picket line and talk to some of the pickets.Bjork also saw the man on the picket line a day ortwo later.The picketing continued from June 15 to July 21.On a few occasions, pickets carried signs bearinglegends to the effect that the project did not meetarea standards for various named trades. AlthoughBjork did not recall seeing any Bricklayers signs,Daly admitted that two bricklayers carrying signswere on the picket line on the morning of June 16.Daly further testified, however, that he removedthe two pickets right after the meeting on June 16and that they had not returned to the jobsitesince. 2Bjork testified at the hearing that it was only after the June 16 meet-ing that Daly was identified to him as the man who represented Bricklay-ers at the meeting. Bjork stated, however, that he was uncertain that theMr. Daly at the meeting was the same Mr. Daly who was representingBricklayers at the hearing. Daly testified at the hearing that he had infact represented Bricklayers at the meeting, although he recalled themeeting as having occurred on the morning of June 16.s When asked by the Hearing Officer why he had removed the pickets,Daly refused to elaborate beyond stating that it was "because things weresid between Mr. Bjork and other business agents."B. The Work in DisputeThe notice of hearing describes the work in dis-pute as involving "demolition rubbish removal andmason tending; laying concrete blocks and finishingconcrete slabs; and carpentry, installation ofgypsum board and acoustical ceiling, and settingforms for footings." However, it is clear from therecord that the instant dispute involves block andbrick laying, concrete finishing, pouring of con-crete, and patching of masonry work.3C. Contentions of the PartiesAt the hearing, the Employer in essence took theposition that the instant dispute is properly beforethe Board, based on Bricklayers participation in ajoint demand with other unions for the work in dis-pute, and on Bricklayers participation in the picket-ing at the jobsite. With regard to the merits of thedispute, it appears that the Employer contends thatthe work in dispute should be awarded to its unre-presented employees based on the factors of Em-ployer practice, assignment, and preference; em-ployee skills and training; and economy and effi-ciency of operations.At the hearing, Bricklayers took the position thatits picketing on June 16 was solely for the purposeof informing the public that the "prevailing wagesand conditions were not being abided by" on thejob. Bricklayers presented no evidence at the hear-ing with respect to the merits of the dispute.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As indicated above, at a meeting on June 16,representatives of the several local unions made ajoint demand on the Employer for the assignmentof work-including the work in dispute herein-toemployees represented by them. It is uncontrovert-ed that Bricklayers was one of the unions repre-sented at that meeting. It is also uncontrovertedthat picketing occurred at the Employer's jobsitefrom June 15 to July 21, 1982, and that Bricklayersparticipated in the picketing, albeit for a limitedtime. Although the picket signs, including those' The notice of hearing described the work in dispute based on threecharges filed by the Employer, i.e., the instant charge and separatecharges alleging that Laborers and Carpenters had engaged in conductviolative of Sec. 8(b)(X4XD) of the Act. Subsequently, and before thehearing in the instant case, the cases involving Laborers and Carpenterswere severed and the charges against them were withdrawn.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarried by Bricklayers, apparently referred to theproject's alleged substandard wages and workingconditions, there is insufficient evidence in therecord to support a finding that the picketing byBricklayers was solely for the purpose of publiciz-ing the Employer's alleged failure to meet areastandards, particularly since Bricklayers representa-tive Daly had no knowledge of the Employer'swages prior to the picketing and at no time soughtto ascertain the Employer's working conditions.Under these circumstances, we find that, at thetime it engaged in picketing, Bricklayers failed tomake a bona fide attempt to determine whether theEmployer in fact failed to conform to area stand-ards.4Based on the foregoing and on the record asa whole, we find that an object of Bricklayers con-duct was to force or require the Employer toassign the disputed work to employees representedby it rather than to the Employer's unrepresentedemployees. Therefore, we conclude that reasonablecause exists to believe that a violation of Section8(b)4)(D) of the Act has occurred.No party contends, and the record contains noevidence showing, that an agreed-upon method forthe voluntary adjustment of this dispute exists towhich all parties are bound. Accordingly, we findthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant fac-tors.5The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon commonsense and experience reached by bal-ancing those factors involved in a particular case."The following factors are relevant in making thedetermination of the dispute before us:I. Certification and collective-bargainingagreementsBricklayers has never been certified as collec-tive-bargaining representative for a unit of the Em-ployer's employees. The Employer has no collec-tive-bargaining agreement with Bricklayers, orwith any other labor organization. Accordingly,this factor is not helpful to our determination.4 See, e.g., Esre County Building and Construction Trades Council andits Constituent Member eat aL (Index Construction Corporation), 243NLRB 249, 252 (1979); Painters and Drywall Finishers Local No. 79, af-fliated with International Brotherhood of Painters and Allied Trades AFL-CIO (Richard O'Brien Plastering Ca), 213 NLRB 788, 790 (1974).' N.LR.B. v. Radio d Television Broadcast Engineers Union. Local1212 International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting Systeml, 364 U.S. 573 (1961).6 International Association of Machinists Lodge No 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).2. Employer assignment, practice, andpreferenceThe Employer, since its incorporation in 1976,has consistently assigned work similar to that indispute to its unrepresented employees accordingto their particular skills. Consistent with this prac-tice, the Employer assigned the disputed work atthe Fairfield Market Square project to its unrepre-sented employees. We find, therefore, that the Em-ployer's assignment and practice favors an awardto the Employer's unrepresented employees.Through the testimony of its president, the Em-ployer expressed its preference for assigning thedisputed work to its own employees who havedemonstrated the necessary skills. Accordingly, wefind that this factor, although not entitled to con-trolling weight, tends to favor an award to the Em-ployer's unrepresented employees.3. Area practiceThe record indicates that some employers in thenorthern New Jersey area use employees represent-ed by Bricklayers and some do not to performwork similar to that in dispute. We therefore findthat the factor of area practice is inconclusive.4. Relative skills and trainingIt is undisputed that the Employer's employeespossess the requisite skills to perform the disputedwork and that they have performed this work tothe Employer's satisfaction in the past and on thisproject. The work appears to require a high degreeof skill, dexterity, and training. As noted above,Bricklayers presented no evidence on the merits;therefore, it has not shown that employees repre-sented by it possess the requisite skills to performthe disputed work. Accordingly, we find that thisfactor favors an award to the Employer's unrepre-sented employees.5. Economy and efficiency of operationsThe Employer presented undisputed testimonythat using its own employees, who are multiskilled,results in greater efficiency in the assignment orwork. Further, since the employees can perform avariety of tasks, there is no time on the job whenthe employees stand idle, thereby resulting in great-er economy of operations. Thus, since Bricklayerspresented no evidence showing that it would be asefficient or economical to utilize employees repre-sented by it to perform the disputed work, we findthat this factor favors an award to the Employer'sunrepresented employees.450 LOCAL 13, BRICKLAYERSConclusionUpon' the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the Employer's unrepresented employeesare entitled to perform the work in dispute. Wereach this conclusion based on the facts that theEmployer's assignment is consistent with its pastpractice and preference; the Employer's employeespossess the requisite skills and training to performthe work in dispute; and such assignment appearsto be both economical and efficient. The presentdetermination is limited to the particular controver-sy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing factors and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. The unrepresented employees of Bjork Build-ers, Ltd., are entitled to perform block and bricklaying, concrete finishing, pouring of concrete, andpatching of masonry work at the Employer's Fair-field Market Square project in Fairfield, NewJersey.2. Local 13, Bricklayers, Masons & Plasterers In-ternational Union of North America, AFL-CIO, isnot entitled by means proscribed by Section8(bX4)(D) of the Act to force or require BjorkBuilders, Ltd., to assign the disputed work to em-ployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 13, Bricklay-ers, Masons & Plasterers International Union ofNorth America, AFL-CIO, shall notify the Re-gional Director for Region 22, in writing, whetheror not it will refrain from forcing or requiring theEmployer, by means proscribed by Section8(bX4)(D) of the Act, to assign the disputed workin a manner inconsistent with the above determina-tion.451